Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light-emitting element”, “light-receiving element”, and “a signal processing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to apparatus claim 1, the claim recites the phrases:
“a light-emitting element that emits…”,
“a light-receiving element that receives…”, and
“a signal processing device that calculates…”.
Each of the phrases amounts to a method step of using the device.  MPEP 2173.05(p)(2) explains that an apparatus claim that recites both that apparatus and the method of using the apparatus is indefinite under 35 USC 112(b).  Because the claims recites two statutory categories of claims, it is unclear whether the claim is infringed upon when one produces a product according to the claimed limitations, or when one uses the claimed product according to the claimed method steps. Therefore, the scope of the claim is unclear.  Dependent claims are rejected according to the same rationale as set forth above.  The balance of claims are rejected based on dependence from claim 1.  To overcome the rejection, the claims should be amended to recite a respective component is “configured to” perform a given function.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (JP Pub # 2020115118 A).
With respect to claims 1 and 7, Yamauchi discloses a gas analysis system and method of using (Figures 1-2), comprising: 
providing a light-emitting element that emits a laser light modulated by a predetermined modulation frequency (light emitting unit 10 including laser 12; abstract, Fig 1); and 
providing a light-receiving element that: 
receives the laser light that has passed through a measurement target gas (laser light 30 passes through gas flow 50; Fig 1); and 
upon receiving the laser light, outputs a received signal having an N-frequency that is n times the predetermined modulation frequency, wherein n is an integer no less than 2 (light receiving element 22 within light receiving unit 20 detects laser light transmitted through a measurement space and receiving a light signal processing part 21 that detects an output signal in a lock-in manner at a frequency twice the modulation frequency of the modulated light generation unit 11; abstract); and
providing a signal processing device configured to: 
calculate a third component by removing, from a first component having the N-frequency, a second component, wherein the second component is a component of optical interference noise arising on an optical path of the laser light from the light-emitting element to the light-receiving element and has the same frequency as the first component (signal processing part estimates optical interference noise using a wavelength region that does not include the absorption wavelength of the measurement target gas for the lock-in detection waveform; abstract); and 
calculates, based on a magnitude of the third component, a concentration of the measurement target gas (using the estimation result, corrects a concentration calculation value of the measurement target gas; abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (JP Pub # 2020115118 A).
With respect to claim 2, Yamauchi discloses a detector configured to detect an amplitude of the first component included in the received signal, wherein the signal processing device comprises a storage that stores an amplitude of the second component, and a processor that calculates the third component using the amplitude of the first component detected by the detector and the amplitude of the second component stored in the storage to perform a computation of removing the second component from the first component (Noise characteristics are calculated and stored in advance and the measurement result is used to correct the measurement value. Specifically, the correction calculation unit 205 in FIG. 2 estimates the signal in the wavelength region of the laser light in which the absorption wavelength of the measurement target gas does not exist as interference noise and performs spectral subtraction to obtain the gas concentration, correcting the measured value).  Yamauchi does not specify wherein the detector measures first and second phase values and uses the measured phase values to correct the interference noise.  Phase is a fundamental component of an electromagnetic wave function, along with frequency and amplitude.  Lock-in amplifies as used in Yamuchi lock phase of two waves to eliminate a noise component.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a first and second phase component in the correct method, in order to account for each independent variable in the measurement, thereby improving a measurement accuracy.
With respect to claims 4 and 8, Yamauchi discloses wherein the amplitude of the second component calculated and stored by performing a predetermined computation using an amplitude of the first component detected by the detector at a time when the measurement target gas is not present on the optical path of the laser light or a state where the concentration of the measurement target gas on the optical path of the laser light is sufficiently low (P. 000041-43; Figure 2; correction calculation unit 205).  As explained above regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phase measurement value into the calculation in order to improve measurement accuracy.
Allowable Subject Matter
Claims 3, 5, 6, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art discloses wherein the detector detects, in addition to the first component, a fundamental component that is a component having the same frequency as the modulation frequency included in the received signal (see lock-in detection circuit 205).  However, the prior art fail to disclose or suggest, in combination with the other claimed elements or steps, providing a processor configured to calculate the concentration of the measurement target gas based on a ratio of an amplitude of the third component to an amplitude of the fundamental component.  Claims 6, 9, 10 are indicated based on dependence from claim 3.
With respect to claim 5, the prior art fails to disclose or suggest in combination with the other claimed elements or steps, wherein he amplitude and the phase of the second component stored in the storage are an amplitude and a phase obtained by performing a predetermined computation using an amplitude and a phase of the first component detected by the detector at a time when the measurement target gas is present on the optical path of the laser light at a known first concentration and an amplitude and a phase of the first component detected by the detector at a time when the measurement target gas is present on the optical path of the laser light at a known second concentration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877